PER CURIAM.
Petitioner, Curtis D. Collins, appeals the dismissal of his petition for Writ of Habeas Corpus and Mandamus. The dismissal was based on the fact that petitioner, who was incarcerated in Miami Dade County at the time he filed his petition, has been transferred to the Third Circuit. We agree with Magnus v. State, 738 So.2d 446, 447 (Fla. 4th DCA 1999), which stated:
When it is apparent to a trial court that a petition for habeas corpus has been filed in the wrong court, it could save an unnecessary appeal which could substantially delay the release of a wrongfully incarcerated person, if the trial court would transfer the petition to the proper court.
Thus, we reverse and remand with directions immediately to transfer the petition to the Third Circuit, where the petitioner is currently located.